Name: Commission Regulation (EEC) No 1398/91 of 28 May 1991 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 91 Official Journal of the European Communities No L 134/ 19 COMMISSION REGULATION (EEC) No 1398/91 of 28 May 1991 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 in the common organization of the market in rice ( ¢'), as last amended by Regulation (EEC) No 1806/89 (4), Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (5), as last amended by Regulation (EEC) No 3655/90 (6) and in particular Article 6 thereof, "Whereas Commission Regulation (EEC) No 21 69/86 0 as last amended by Regulation (EEC) No 3056/90 (8), provides for the production refund to be fixed each month by taking account of the export refund for maize for the month in question , making a fixed deduction representing notably transport costs, and whereas this method of calculation can lead to a distortion in trade for starch manufactured from raw materials other than maize ; Whereas such distortions can be avoided by calculating the refund on the basis of the difference betweeen the world price for maize, establishing by reference to cif prices, and the Community buying-in price or, in the cases of high market prices for maize and wheat, the intervention price for these products ; Whereas in order to avoid speculation at the time of amendment to institutional prices, it is necessary to pass on any price adjustments to refunds applied for during the preceding campaign ; Whereas it it also appropriate to introduce an element of flexibility into the time limits for fixing the production refund ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2169/86 is hereby amended as follows : 1 . Paragraphs 1 and 2 of Article 2 are replaced by the following : ' 1 . The production refund shall be fixed once per month . 2. The production refund, per tonne of basic starch , shall be calculated on the basis of the difference between : (i) the "buying-in price" for maize for the month in question, and (ii) the average of the cif prices used for the calcula ­ tion of the import levy for maize for the first 25 days of the month preceding the month of applica ­ tion, multiplied by a coefficient of 1,60 . The "buying-in price" of maize referred to in (i) above shall be replaced by the intervention price for maize, when the average market price for maize and/or wheat in the Community is equal to or higher than the inter ­ vention price for such products .' 2 . Paragraph 4 of Article 5 is repalced by the following : '4 . The rate of production refund payable to be stated on the certificate shall be that applicable on the date of receipt of the application . However, where any of the quantity quoted on the certificate is processed in the cereals marketing year following the one in which the certificate was granted, the production refund payable for that starch which is processed in the new marketing year shall be adjusted according to the difference between the intervention price for maize used for the calculation of the produc ­ tion refund payable, as defined in Article 2 (2), and that applicable in the month of processing, multiplied by a coefficient of 1,60 .' Article 2 (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 353, 17. 12. 1990, p . 23 . (') OJ No L 166, 25 . 6. 1976, p . 3 . (4) OJ No L 177, 24 . 6. 1989, p . 1 . 0 OJ No L 94, 9 . 4. 1986, p. 6. (6) OJ No L 362, 27 . 12. 1990, p. 33 . (7) OJ No L 189, 11 . 7. 1986, p . 12. O OJ No L 294, 25 . 10 . 1990, p . 13 . This Regulation shall enter into force on 1 June 1991 . No L 134/20 Official Journal of the European Communities 29 . 5 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission